DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bryant Wade on March 11, 2022. 
The application has been amended as follows:
In claim 1, line 2,  following  the term frames, insert “of a vehicle”. 
In claim 1, line 2, following the term of , delete “a” and insert “the” in its place. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-2, 5-6 and 8 are allowed.
Claim 1 discloses “a battery assembly structure that is configured to be fixed to side frames of a vehicle provided apart from each other in a width direction of the vehicle, comprising: a holding panel that holds a bottom part of a battery module, the holding panel and the battery module extending in a longitudinal direction that is parallel to the width direction of the vehicle, the holding panel having both ends in the longitudinal direction, and the battery module having both end surfaces in the longitudinal direction; a pair of mounting brackets 
The closest prior  art Kume ( JP 2012160347) discloses a power supply device  that is mounted in a vehicle , the power supply device includes a plurality  battery stacks of assembled batteries, and a  battery frame reading on the claimed holding panel  for holding the battery stack on an inner surface. The battery frame includes a pair of end plates  reading on the claimed mounting brackets  disposed opposite to both end faces of the battery stack having wall portions that stand upright so as to face the both end surfaces of the battery stack. The battery frame further includes a pair of connection frames  reading on the claimed side frames formed by connecting the end  plates facing each other. Kume further discloses an elastic body reading on the claimed elastic member disposed between the end face of the battery stack and the end face plate. Kume does not teach or suggest that the connection frames (side frames) are side frames  of a vehicle provided apart from each other in a width direction of the vehicle nor for a gap being provided between an outer surface of the at least one of the wall portions and the corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722